Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-16-00718-CV

                                       IN RE Thomas THIBEAUX

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 28, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 1, 2016, Relator filed a petition for writ of mandamus. Real Party in Interest

filed a response on December 13, 2016. The court has considered the petition for writ of

mandamus and response and is of the opinion that Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-17823, styled In the Interest of A.T., E.T. and B.T., Children,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.